 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    WAYNE CAMERON,                                          Case No. 2:16-cv-01355-JAD-BNW
 8                                          Plaintiff,                     ORDER
             v.
 9
      COUNTY OF CLARK NEVADA, et al.,
10
                                          Defendant.
11

12          The court has ordered a settlement conference to be conducted in this case on August 14,
13   2019 at 9:00 a.m. in Courtroom 3B. For the reasons discussed during the status check, the court
14   will be conducting the settlement conference in the early stages of the case. As such,
15          IT IS ORDERED that the parties shall have until July 2, 2019 to file a stipulation if the
16   parties do not wish for the undersigned to remain on this case if the case does not settle after the
17   settlement conference is conducted. Failure to file a stipulation will be construed as the parties’
18   acknowledgment and consent to the continued assignment of this case to the undersigned.
19          DATED this 18th day of June, 2019.
20

21
                                                             BRENDA WEKSLER
22                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                         1
